Citation Nr: 0613698	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  03-37 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1953, and died in May 2001.  The appellant is the 
veteran's surviving spouse.      

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

It is noted that in August 2005, the appellant withdrew a 
request for a hearing before a Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.



REMAND

A review of the record shows that the appellant did not 
receive sufficient notification of the Veterans Claims 
Assistance Act of 2000 (VCAA) in a letter.  

Though the November 2003 statement of the case contained the 
relevant regulations pertaining to VA's duty to assist in 
developing claims, according to recent caselaw, the duty to 
notify cannot be satisfied by reference to various post-
decisional communications from which the claimant might have 
been able to infer what evidence was lacking.  See Mayfield 
v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a 
VCAA notification letter that complies 
with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), such that the letter 
includes information concerning service 
connection for the cause of death 
including as a result of radiation 
exposure.

The letter should inform the appellant of 
what information and evidence not 
previously provided, if any, will assist 
in substantiating or is necessary to 
substantiate the elements of the claim as 
reasonably contemplated by the 
application.

The letter should also tell the veteran to 
provide any evidence in her possession 
that pertains to the claim.

2.  Then, the RO should readjudicate the 
claim of service connection for the cause 
of death.  If the determination remains 
unfavorable to the appellant, the RO must 
issue a Supplemental Statement of the Case 
and provide her a reasonable period of 
time in which to respond before this case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





